         CASE 0:20-cv-01904-PAM-BRT Doc. 83 Filed 12/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

301, 712, 2103 and 3151 LLC,                                 Civ. No. 20-1904 (PAM/BRT)
et al.,

                       Plaintiffs,

v.                                                                                 ORDER

City of Minneapolis,

                       Defendant.


       This matter is before the Court on Plaintiffs’ Motion to Stay Pending Appeal.

Plaintiffs have filed an interlocutory appeal of the Court’s Order denying injunctive relief.

Defendant does not object to the stay Plaintiffs propose.

       Because an appeal from an interlocutory order does not divest this Court of

jurisdiction over further proceedings, the decision whether a stay pending appeal is

warranted is within the Court’s discretion. See Clinton v. Jones, 520 U.S. 681, 706 (1997)

(“The District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.”); W. Pub. Co. v. Mead Data Cent., Inc., 799 F.2d 1219, 1229 (8th

Cir. 1986) (“[T]he pendency of an interlocutory appeal from an order granting or denying

a preliminary injunction does not wholly divest the District Court of jurisdiction over the

entire case”.).

       The Court finds that a stay is appropriate here, because “the appeal is likely to

resolve some of the legal issues in dispute, and a stay will not impose any hardship on

defendant[].” Minnesota Voters All. v. Walz, No. 20cv1688, 2020 WL 6042398, at *1 (D.
        CASE 0:20-cv-01904-PAM-BRT Doc. 83 Filed 12/16/20 Page 2 of 2




Minn. Oct. 13, 2020) (Schiltz, J.). Plaintiffs will ask the Court of Appeals to rule on the

legal standards this Court applied, standards that must be applied again in ultimately

resolving the merits of the claims. It conserves judicial resources to allow the Court of

Appeals to consider those legal issues before further proceedings here. And, as Plaintiffs

note, the parties have agreed to an efficient discovery schedule that will ensure the

resolution of this matter as quickly as possible after the Court of Appeals decides the

pending interlocutory appeal. The Court requests that the parties file a status report

regarding the progress of the appeal in 90 days, and every 90 days thereafter until the Court

of Appeals issues its ruling.

       Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion to Stay (Docket

No. 80) is GRANTED and this matter is STAYED pending Plaintiffs’ appeal to the Eighth

Circuit Court of Appeals.


Dated: December 16, 2020
                                                         s/ Paul A. Magnuson
                                                         Paul A. Magnuson
                                                         United States District Court Judge




                                             2
